ON MOTION FOR REHEARING.
GRAVES, Judge.
Appellant contends that we were in error in the original opinion in this cause wherein we held that his bills Nos. 1, 2, 3, 4 and 5 evidenced no error. Each of these bills complains of the introduction in evidence of the testimony of witnesses who observed appellant soon after his arrest and incarceration in jail relative to his intoxicated condition. As to. what occurred at such times as were testified to by such witnesses, we find a sharp conflict in the testimony of all of such witnesses upon the one hand and the appellant upon the other hand. These witnesses all say that they merely observed appellant, whose tongue appeared to be so thick that he could not talk intelligently, and whose walk indicated that of a drunken person; that they did not order, him to do anything, but merely purposely observed him and drew their own conclusions. Appellant claims that he *119was ordered by these witnesses, who were armed officers, to do certain things in order to determine whether he was intoxicated, and that he was under duress while being thus ordered, and that therefore he came under the holding in the Apodaca case, supra, in that he was compelled to give evidence against himself.
We think any observation relative to appellant’s condition at or about the time of the accident and his immediate arrest should be admitted as going to show his condition, if it did so, at the time of the commission of the offense, and that if he performed any act of his own volition while being thus observed, we do not think his rights would be violative if such actions were observed and utilized by the witnesses in determining his condition at the time.
It is to be observed, however, that appellant’s bill No. 1 contains only a general objection to the witness Peters testifying as to what he observed relative to appellant’s condition: “that the answer was a voluntary statement, that it was highly inflammatory, was certainly prejudicial and detrimental to the defendant.” We do not think such an objection was sufficient" to call the trial court’s attention to the complained of error now offered, and that is that the defendant was under arrest at such time and such testimony was in effect compelling him to give evidence against himself.
Bill of exceptions No. 2 merely states “that said testimony was objected to by the defendant,” stating no further ground of objection, and which we think was an insufficient objection.
Bills of exceptions Nos. 3, 4 and 5 are all in question and answer form and we find no certificate of the trial court stating the necessity therefor, and they should not be considered by us under the statute.
Bill No. 7 is in the same condition as bills Nos. 3, 4 and 5, ■ and should not be considered by us. We do observe, however, that the showing of a former indictment and conviction for the crime of burglary the previous year was properly admitted as affecting the credibility of the appellant as a witness, if it did so, and was limited to such by the trial court in its charge to the jury.
If a controversy had developed in this trial relative to whether the appellant had voluntarily exhibited any peculiari*120ties of conduct in front of the State’s witnesses, or that he had been ordered or compelled to give evidence thereof, then we think it would have been appellant’s duty to have called such a controversial condition to the trial court’s attention either by an objection to the court’s charge, or by a requested instruction relative thereto, and the trial court would doubtless have allowed the jury to have passed upon the voluntariness of such actions under appropriate instructions, and they should have been told to disregard the same if any element of duress or conclusion entered into such actions. This was not done neither by objection nor request to the court, and under the circumstances we are unable to see any error evidenced herein.
We adhere to the views expressed in our original opinion, and the motion is therefore overruled.